     Case 1:20-cr-00089-DAD-BAM Document 57 Filed 11/25/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHRISTINA M. CORCORAN, NY Bar # 5118427
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JOSE FIGUEROA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00089-DAD-BAM
12                     Plaintiff,                  STIPULATION TO CONTINUE SENTENCING
                                                   HEARING; ORDER
13    vs.
                                                   Date: December 14, 2020
14    JOSE FIGUEROA,                               Time: 9:00 a.m.
                                                   Judge: Hon. Dale A. Drozd
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Alexandre Dempsey, counsel for plaintiff, and
19   Assistant Federal Defender Christina M. Corcoran, counsel for defendant Jose Figueroa, that the
20   Court may continue the sentencing hearing from December 7, 2020, to December 14, 2020, at
21   9:00 a.m.
22          The requested continuance is necessary to accommodate defense counsel’s schedule and
23   for the completion of the defense investigation related to sentencing, which is required to address
24   factual issues relevant to the hearing. Counsel for the government has no objection to the
25   requested change of date. The current schedule for objections will remain unchanged.
26          As this is a sentencing hearing, no exclusion of time is necessary.
27
28
     Case 1:20-cr-00089-DAD-BAM Document 57 Filed 11/25/20 Page 2 of 2


 1                                              Respectfully submitted,
 2                                              MCGREGOR W. SCOTT
                                                United States Attorney
 3
 4   Date: November 24, 2020                    /s/ Alexandre Dempsey
                                                ALEXANDRE DEMPSEY
 5                                              Assistant United States Attorney
                                                Attorney for Plaintiff
 6
 7                                              HEATHER E. WILLIAMS
                                                Federal Defender
 8
 9   Date: November 24, 2020                    /s/ Christina M. Corcoran_
                                                CHRISTINA M. CORCORAN
10                                              Assistant Federal Defender
                                                Attorney for Defendant
11                                              JOSE FIGUEROA
12
13                                            ORDER
14          GOOD CAUSING APPEARING, the Court hereby continues the sentencing hearing
15   currently scheduled for December 7, 2020, to December 14, 2020, at 10:00 a.m.
16
     IT IS SO ORDERED.
17
18      Dated:    November 24, 2020
                                                       UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27

28


                                                   2
